                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                  PINE BLUFF DIVISION


KENNETH F. DAVIS                                                                            PLAINTIFF
ADC #127248

v.                                  No: 5:18-cv-00001 BRW-PSH


JARRED SHERRILL, et al.                                                                  DEFENDANTS

                                                 ORDER

        Plaintiff Kenneth F. Davis filed a motion (Doc. No. 124) asking the Court to reconsider its

order denying his motion to compel discovery (Doc. No. 118). In his motion to compel, Davis

sought video footage from March 16, 2017. See Doc. No. 114. Defendants filed a response with

declarations stating that the video footage no longer exists and was destroyed before Davis made

any request to preserve it (Doc. No. 117). Davis moves for reconsideration because he submitted

affidavits that are dated just after the March 2017 incident, in which he requested the video be

preserved.1 See Doc. No. 124 at 4 & 7.

        Davis’ motion for reconsideration is denied; the Court cannot compel the defendants to

produce video footage they no longer have. Furthermore, to the extent Davis seeks sanctions

pursuant to Federal Rule of Civil Procedure 37(e), he has not made the required showing. Davis

has not demonstrated how the evidence he seeks is relevant to his case, how he is prejudiced by

not having it, or that the defendants acted in bad faith by destroying it.2 See Fed. R. Civ. P. 37(e);



        1
          Davis also requested that video of a March 23, 2017 disciplinary hearing be retained, but it is
not clear if he requested that video in discovery.
        2
         The affidavits submitted by Davis do not prove the defendants acted in bad faith. It is not clear
whether Davis timely submitted these affidavits to the defendants in an effort to preserve video.
Additionally, the date of the affidavits does not match the date the notary signed them – curiously, the
Sherman v. Rinchem Co., 687 F.3d 996 (8th Cir. 2012) (a spoliation instruction requires a finding

that the party intentionally destroyed relevant evidence in bad faith). See also Hallmark Cards v.

Murley, 703 F.3d 456, 460 (8th Cir. 2013) (to support a spoliation instruction, court must find that:

(1) the destroying party acted in bad faith in failing to preserve evidence; and (2) the opposing

party was prejudiced by the failure).

        IT IS SO ORDERED this 14th day of June, 2019.




                                                         UNITED STATES MAGISTRATE JUDGE




notary dated them earlier than the date of the affidavits. See Doc. No. 124 at 4 dated March 24, 2017, and
notarized on March 7, 2017; Doc. No. 124 at 7 dated August 28, 2017, and notarized on July 25, 2017.
